Fuld, J.
We all agree that, where a general release is unequivocal and unambiguous, the mere assertion that there is a dispute concerning its meaning does not create an arbitrable issue since, under such circumstances, it may not be said that a bona fide dispute exists. (See Matter of Exercycle Corp. [Maratta], 9 N Y 2d 329, 334; Matter of Binger [Thatcher], 304 N. Y. 627; Matter of Minkin [Halperin], 304 N. Y. 617.) However, in view of the context in which the releases under consideration were drawn, it is clear that they are sufficiently dubious in content and meaning to require that the matter be submitted to arbitrators. This is, indeed, accentuated and confirmed by the circumstance that the judges of both the Appellate Division and of this court have given variant constructions to the documents.
The stay of arbitration was properly denied and, accordingly, the order appealed from should be affirmed, with costs.